Citation Nr: 0400532	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-12 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for depressive 
disorder, dysthymia, adjustment disorder, also claimed as 
undiagnosed illness manifested by nervousness, memory loss, 
and lack of concentration.

2.  Entitlement to service connection for occipital 
headaches, also claimed as an undiagnosed illness manifested 
by headaches.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by muscle twitching and cramps, shaking 
hands, and intermittent numbing.  

4.  Entitlement to service connection for an undiagnosed 
illness manifested by diarrhea, loss of appetite, and stomach 
problems.

5.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue and left and right knee joint 
pain.

6.  Entitlement to service connection for an undiagnosed 
illness manifested by intermittent skin rashes and lesions.

7.  Entitlement to service connection for an undiagnosed 
illness manifested by right elbow and right shoulder pain.

8.  Entitlement to service connection for an undiagnosed 
illness manifested by dental problems.

9.  Entitlement to service connection for an undiagnosed 
illness manifested by palpitations.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1981 to December 
1981 and from July 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating determination 
of the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  




FINDINGS OF FACT

1.  The veteran's variously diagnosed dysthymia, depression, 
and adjustment disorder are not of service origin.  

2.  Nervousness, memory loss, and lack of concentration are 
considered symptoms of the veteran's diagnosed depression, 
dysthymia, and an adjustment disorder.  

3.  Headaches preexisted the veteran's period of service.  
Clear and unmistakable evidence that the disorder did not 
increase in severity during Gulf War service has not been 
presented.  


CONCLUSIONS OF LAW

1.  Dysthymia, depression, and an adjustment disorder were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(d) (2003). 

2.  Service connection for nervousness, memory loss, and lack 
of concentration claimed as due to undiagnosed illness, is 
not warranted.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2003).

3.  An undiagnosed illness manifested by headaches was 
incurred in Gulf War service.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the October 2000 rating 
determination and the June 2002 SOC informed the appellant of 
the information and evidence needed to substantiate this 
claim.  Furthermore, in a January 2002 letter, the RO 
informed the veteran of the VCAA.  It specifically notified 
the veteran of VA's duty to assist him in obtaining evidence 
for his claim, what the evidence had to show to establish 
entitlement, that the veteran could furnish additional 
evidence, what he could to help with his claim, and where to 
contact VA if he had any questions.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
several VA examinations during the course of the appeal.  VA 
has met all VCAA duties.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may be granted for objective indications 
of a chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include, but not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (2003).  Further, a chronic 
disability is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3) (2003).  The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2003).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (2003).  The veteran's military records document 
that he served in Southwest Asia.

The RO has made numerous attempts to obtain the veteran's 
service medical records as they relate to his period of 
service in the Gulf War. These attempts have not been 
fruitful.  If service medical records are presumed missing, 
the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board does note that the veteran did 
forward his April 1991 service separation examination and 
service separation report of medical history during the 
course of this appeal.  


Depressive Disorder, Dysthymia, 
Adjustment Disorder, also claimed as 
Undiagnosed Illness Manifested by 
Nervousness, Memory Loss, and Lack of 
Concentration.

In July 1999, the veteran filed a claim of service connection 
for an undiagnosed nervous condition.

The veteran's April 1991 service separation examination 
revealed normal psychiatric findings.  On his April 1991 
service separation report of medical history, the veteran 
checked the "no" boxes when asked if he had depression or 
excessive worry, nervous trouble of any sort, loss of memory 
or amnesia, or periods of unconsciousness.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that at the time of an October 1999 
neuropsychological evaluation, the veteran was found to have 
overall cognitive abilities in the high average range.  Most 
of his abilities were noted to be at this level.  Complex 
reasoning, including speed of thinking, ability to alter 
cognitive set, and executive functions were noted to be well 
intact.  Visuospatial reasoning showed very good three 
dimensional assembly and pattern analysis.  Memory functions 
were average and higher.  The examiner indicated that the 
tested memory and cognitive results did not indicate any 
deficits characteristic of cortical dysfunction.  The 
veteran's thinking and memory were found to be well intact.  
The examiner noted that the veteran felt depressed and stated 
that his complaints pointed to functional causes such as 
depression.  

A psychological evaluation performed at that time resulted in 
diagnoses of anxiety and depression, NOS, and alcohol 
dependence.  

In February 2000, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he had had persistent daily headaches for the 
past ten years.  He noted that he had been receiving 
treatment for a depressive affect at the VAMC for the past 
year.  

Mental status examination revealed that the veteran was 
anxious.  He reported a fine tremor in his hands which he 
stated had always been there.  His mood was found to be 
anxious.  He showed no evidence of depression at the time of 
the examination.  He was cooperative and fully oriented and 
there was no evidence of psychosis.  An Axis I diagnosis of 
dysthymia and an Axis II diagnosis of a mixed personality 
disorder were rendered.

At the time of a February 2000 VA neurological examination, 
the veteran complained of poor concentration.  He noted 
taking engineering courses but stated that he could not 
function that well.  Physical examination performed at that 
time revealed the veteran to be alert and oriented in all 
spheres.  He answered all questions appropriately.  The 
veteran reported that he was an anxious person.  It was the 
examiner's impression that he veteran had subjective 
complaints of cognitive and memory problems with otherwise 
normal neuropsychological testing documented for cognitive 
status.  It was the examiner's feeling that the veteran had 
depression long before his Gulf War service.  He noted that 
he could not make a connection between the veteran's 
complaints and his period of service.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim reveal that at the time of a November 1999 
visit, the veteran reported experiencing depression over the 
past ten years.  Mental status examination performed at that 
time revealed that the veteran had some anxiety.  His mood 
and affect were pleasant and calm.  His sensorium appeared 
intact.  His stream of thought focused on intellectual 
comments in his direction.  Memory was somewhat distorted 
with difficulties with long term and short term information.  
Judgement and insight were noted to be fair.  It was the 
examiner's impression that the veteran had possible alcohol 
induced depression.  

At the time of a December 1999 visit, the veteran reported 
having depression since childhood.  Mental status examination 
performed at that time revealed the veteran was alert and 
oriented times three.  His affect was constricted and his 
insight and judgement were fair.  His intelligence was 
average.  An Axis I diagnosis of depressive disorder, NOS, 
secondary to facing consequences of long-term self defeating 
behavior vs. dysthymic disorder (depressive neurosis) life 
long course, was rendered.  

At the time of a June 2000 visit, the veteran reported that 
he had been depressed all his life.  A diagnosis of a 
dysthymic disorder was rendered at that time.  Diagnoses of a 
dysthymic disorder were also rendered at the time of July and 
August 2000 visits.  

Private treatment records received in conjunction with the 
veteran's claim demonstrate that at the time of a June 1995 
evaluation, the veteran was diagnosed as having an adjustment 
disorder with mixed anxiety and depressed mood.  An Axis II 
diagnosis of R/O schizoid personality disorder was also 
rendered at that time.  

The veteran has been diagnosed as having the following 
psychiatric disorders: depression, dysthymia, and an 
adjustment disorder.  While the veteran's service medical 
records have not been located, normal psychiatric findings 
were recorded at the time of the April 1991 separation 
examination.  Moreover, the veteran checked the "no" boxes 
when asked if he had depression or excessive worry, nervous 
trouble of any sort, loss of memory or amnesia, or periods of 
unconsciousness.  Furthermore, there has been no competent 
medical evidence submitted linking either of these disorders 
to the veteran's period of service.  Moreover, a VA 
neurological examiner indicated that he could find nothing 
linking the veteran's complaints to his period of Gulf War 
service.  

As to loss of concentration or memory, the Board notes that 
objective medical testing has not revealed any loss of memory 
or concentration.  Clinical tests performed in October 1999, 
did not indicate any deficits characteristic of cortical 
dysfunction.  The veteran's thinking and memory were found to 
be well intact and that examiner indicated that the veteran's 
feelings pointed to functional causes such as depression.   

While the Board is sympathetic to the veteran's beliefs that 
he has nervousness, memory loss, and lack of concentration as 
a result of an undiagnosed illness, the objective medical 
evidence reveals that these symptoms can be attributed to a 
known clinical diagnosis.  Based on the evidence above, the 
Board finds that the symptomatology for which the veteran has 
complained has not resulted in a disability which can be said 
to be "undiagnosed." Since there is, of record, medical 
evidence attributing the veteran's symptoms to a clinically-
diagnosed disorder, the requirements for entitlement to 
service connection under 38 C.F.R. § 3.317 must be denied.

Lastly, although the veteran has reported a lifelong history 
of depression, he is not competent to enter a diagnosis and 
his statements regarding history are not supported.  
Therefore, the presumption of soundness is not rebutted.

Occipital Headaches, also Claimed as an Undiagnosed Illness

In July 1999, the veteran requested service connection for 
headaches, claimed as an undiagnosed illness.  

At the time of the veteran's April 1991 service separation 
examination, normal neurological findings were reported.  On 
his service separation report of medical history, the veteran 
checked the "yes" box when asked if he had frequent or 
severe headaches.  In the summary potion of the report, it 
was indicated that the veteran had a history of migraines for 
12 years.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that at the time of an October 1999 visit, the 
veteran reported having temporal headaches with visual 
changes and loss of peripheral vision occurring around every 
three months.  He noted that they would last 5 minutes to two 
hours and that his first occurrence was in high school.  He 
also reported having occipital headaches on a daily basis for 
the past three years which would last several hours.  A 
diagnosis of questionable occipital headaches was rendered at 
that time.  

At the time of a February 2000 VA neurological examination, 
the veteran reported having headaches his whole life.  He 
noted that his headaches had become worse over the past three 
years.  The headaches were preceded by a visual aura and 
sometimes a funny feeling in the occipital nuchal region or a 
jolt of pain in the left temple.  He noted experiencing these 
headaches two to three times per week.  He also reported 
having a daily headache which was less severe.  The veteran 
related his problems to pills that he was given during the 
Gulf War.  

Physical examination revealed the veteran was alert and 
oriented in all spheres and answered all questions 
appropriately.  He tended to have functional stuttering and 
was also felt to have functional tremulousness throughout.  
The rest of the neurological examination, including cranial 
nerves, motor, sensory and cerebellar testing, and gait was 
normal.  The deep tendon reflexes were 3+ throughout and the 
plantar responses were flexor.  Romberg testing was negative.  
It was the examiner's impression that the veteran had 
subjective complaints of headaches with a nonfocal 
neurological examination.  

The examiner indicated that it was his feeling that the 
veteran had headaches and depression well before his Gulf War 
service and that he could not make a connection between the 
current headaches and complaints and a service-related 
problem.  

Usually, a claim for service connection for headaches, 
without a diagnosis, would be denied, as there is an absence 
of disease or injury productive of disability. In essence, 
this is a pain alone claim.  However, this is not the correct 
procedure for a Gulf War veteran.

The veteran's entrance examination report is not available 
for review.  Therefore, he is entitled to a presumption of 
soundness.  The presumption may be rebutted if there is clear 
and unmistakable evidence that a particular injury or disease 
preexisted service.  In this case, the veteran reported that 
he had a pre-service history of migraine.  Generally, a 
layman is not competent to establish a diagnosis. This is 
particularly correct in this case, since migraine has never 
been established as a correct diagnosis.  

Clearly, a layman is competent to report that he has 
headaches and that headaches (although not the diagnosis) 
preexisted service.  However, there is a two-step process for 
rebutting the presumption of soundness.  There must be clear 
and unmistakable evidence that the disease or injury 
preexisted service and clear and unmistakable evidence that 
it was not aggravated during service.  38 U.S.C.A. § 1111.  
Our review reflects that the two-part standard for rebutting 
the presumption of soundness has not been met.  Clear and 
unmistakable evidence that a headache disability did not 
increase in severity during Gulf War service does not exist.  
Furthermore, the diagnosis entered by the VA examiners is so 
vague as to not constitute a recognized clinical entity.  
Therefore, based on the holding of a recent General counsel 
opinion, service connection for an undiagnosed illness 
manifested by headaches is granted.


ORDER

Service connection for dysthymia, depression, and an 
adjustment disorder is denied. 

Service connection for undiagnosed illness manifested by 
nervousness, memory loss, and lack of concentration is 
denied. 

Service connection for an undiagnosed illness manifested by 
headaches is granted.


REMAND

With regard to the veteran's claim of service connection for 
a skin disorder, due to an undiagnosed illness, the Board 
notes that the veteran has not been afforded a VA examination 
for this disability during the course of this appeal.  The 
Board does observe that the veteran was diagnosed as having 
stapphylococcal pyoderma in November 1991.  It further notes 
that the veteran was diagnosed with Gulf War syndrome with 
multiple complaints at the time of a February 2000 VA 
examination.  To date, there has been no opinion rendered as 
to whether the veteran currently has a skin disorder 
attributable to his Gulf War service.  

With regard to the veteran's claim of an undiagnosed illness 
manifested by diarrhea, loss of appetite and stomach 
problems, the Board notes that the veteran was afforded a VA 
examination in March 2000 at which time a diagnosis of 
diarrhea was rendered.  It was the examiner's assessment that 
the veteran also had probable irritable bowel syndrome.  
Based upon the lack of service medical records and the lack 
of a definitive diagnosis, the Board is of the opinion that 
the veteran should be afforded an additional VA examination, 
with the examiner being requested to render an opinion as to 
the etiology of any current gastrointestinal problems.  

With regard to the veteran's claim for dental problems due to 
an undiagnosed illness, the Board notes that the veteran has 
not been afforded a VA examination to determine the nature 
and etiology of any current dental problems.  This, coupled 
with the February 2000 VA's examiner's diagnosis of Gulf War 
syndrome with multiple complaints and the absence of service 
medical records, warrants a VA examination to determine the 
nature and etiology of any current dental problems.  

With regard to the veteran's claim of service connection for 
a condition manifested by heart palpitations, the Board again 
notes that the veteran has not been afforded a VA examination 
to determine the nature and etiology of any palpitations. As 
noted above, there has been a diagnosis of Gulf War syndrome 
with multiple complaints.  Due to the lack of service medical 
records and the Gulf War syndrome diagnosis, the Board is of 
the opinion that the veteran should be afforded a VA 
examination to determine the nature and etiology of any 
palpitations. 

As to the veteran's claims for an undiagnosed illness of the 
right and left knees manifested by fatigue and pain, an 
undiagnosed illness manifested by right elbow and right 
shoulder pain, and an undiagnosed illness manifested by 
muscle twitching and cramps, shaking hands, and intermittent 
numbing, the Board is of the opinion that the veteran should 
be afforded a comprehensive examination to determine the 
nature and etiology of these complaints.  The Board again 
points to the February 2000 VA examiner's diagnosis of Gulf 
War syndrome and the lack of service medical records as the 
basis for this request.  The Board also notes that the March 
2000 VA orthopedic examiner noted that the veteran had 
multiple musculoskeletal complaints but did not render an 
opinion as to the etiology of these complaints.  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of any current rash.  
The claims folder must be made available 
to the examiner.  All necessary tests 
should be performed.  The examiner should 
be requested to state whether it is at 
least as likely as not that the veteran 
has objective indications of the claimed 
symptoms and, if so, whether the symptoms 
are attributable to a "known" clinical 
diagnosis.  The rationale for all 
opinions expressed should be set forth.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of any current 
gastrointestinal problems.  The claims 
folder must be made available to the 
examiner.  All necessary tests should be 
performed.  The examiner should be 
requested to state whether it is at least 
as likely as not that the veteran has 
objective indications of the claimed 
symptoms of diarrhea, loss of appetite, 
and stomach problems, and, if so, whether 
the symptoms are attributable to a 
"known" clinical diagnosis.  
The rationale for all opinions expressed 
should be set forth.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of any dental disorder.  
The claims folder must be made available 
to the examiner.  All necessary tests 
should be performed.  The examiner should 
be requested to state whether it is at 
least as likely as not that the veteran 
has objective indications of the claimed 
dental problems and, if so, whether the 
symptoms are attributable to a "known" 
clinical diagnosis.  The rationale for 
all opinions expressed should be set 
forth.

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of any current heart 
palpitations.  The claims folder must be 
made available to the examiner.  All 
necessary tests should be performed.  The 
examiner should be requested to state 
whether it is at least as likely as not 
that the veteran has objective 
indications of the claimed symptoms and, 
if so, whether the symptoms are 
attributable to a "known" clinical 
diagnosis.  The rationale for all 
opinions expressed should be set forth.  

5.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of any right and left 
knees problems manifested by fatigue and 
pain, right elbow and right shoulder 
pain, and muscle twitching and cramps, 
shaking hands, and intermittent numbing.  
The claims folder must be made available 
to the examiner.  All necessary tests 
should be performed.  The examiner should 
be requested to state whether it is at 
least as likely as not that the veteran 
has objective indications of the claimed 
symptoms and, if so, whether the symptoms 
are attributable to a "known" clinical 
diagnosis.  The rationale for all 
opinions expressed should be set forth.  

If upon completion of the above development, the claim 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



